Exhibit SHARE EXCHANGE AGREEMENT by and among Wolf Resources, Inc. a Nevada corporation and Airline Intelligence Systems Inc. a Delaware corporation and the Shareholders of Airline Intelligence Systems Inc. Dated as of March 19, 2010 1 SHARE EXCHANGE AGREEMENT This SHARE EXCHANGE AGREEMENT (the “Agreement”) is entered into as of this 19th day of March, 2010, by and among Wolf Resources, Inc., a Nevada corporation (“Wolf”), with offices at 564 Wedge Lane, Fernley, NV, 89408; Airline Intelligence Systems Inc., a Delaware corporation (“AISystems”), with offices at 3500 Carillon Point, Kirkland, WA, 98033 and the shareholders of AISystems (collectively, the “AISystems Shareholders,” individually, the “AISystem Shareholder”), as set forth on Exhibit A, attached hereto. Each of the parties to this Agreement is individually referred to herein as a “Party” and collectively, as the “Parties.” WITNESSETH: WHEREAS, Wolf is a publicly held corporation organized under the laws of the State of Nevada with no significant operations; WHEREAS, AISystems has 106,825,282 shares of common stock and 2,329,905 shares of Series A Preferred Stock (the “AISystems Stock”) issued and outstanding, all of which are held by the AISystems Shareholders.Each AISystems Shareholder is the record and beneficial owner of the number of shares of AISystems Stock set forth adjacent such AISystems Shareholder’s name on Exhibit A, attached hereto. WHEREAS, in consideration for up to 100% of the issued and outstanding AISystems Stock, Wolf agrees to issue up to 116,250,000 shares of Wolf common stock, par value $0.001 per share (the “Wolf Common Stock”) which represents approximately 75% of the issued and outstanding common stock of Wolf and 2,329,905 shares of Wolf Series A Preferred Stock (the “Wolf Preferred Stock”) (collectively, the Wolf Common Stock and the Wolf Preferred Stock, the “Wolf Securities”).On the Closing Date (as defined in Section 1.02), AISystems will become a wholly-owned subsidiary of Wolf. AGREEMENT NOW THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived here from, and intending to be legally bound hereby, it is hereby agreed as follows: ARTICLE I PLAN OF EXCHANGE Section 1.01Share Exchange. On the terms and subject to the conditions set forth in this Agreement, on the Closing Date, the AISystems Shareholders, by executing this Agreement, shall assign, transfer and deliver, free and clear of all liens, pledges, encumbrances, charges, restrictions or known claims of any kind, nature, or description, the number of shares of AISystems set forth on the AISystems Schedule (as defined in Section 2.10 below) attached hereto, constituting all of the shares of AISystems held by such AISystems Shareholders. 2 In exchange for the transfer of such securities by the AISystems Shareholders, Wolf shall issue to the AISystems Shareholders, their affiliates or assigns, up to 116,250,000 shares of common stock and 2,329,905 shares of preferred stock, pursuant to Exhibit A, attached hereto for all of the outstanding shares of AISystems held by AISystems
